[Cite as State v. Ellis, 2014-Ohio-4812.]




                  Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 100896



                                             STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                            RONALD ELLIS, JR.

                                                         DEFENDANT-APPELLANT




                                         JUDGMENT:
                             AFFIRMED IN PART, REVERSED IN PART,
                                         REMANDED



                                       Criminal Appeal from the
                                Cuyahoga County Court of Common Pleas
                                      Case No. CR-13-575857-A

        BEFORE: Rocco, P.J., E.A. Gallagher, J., and Stewart, J.

        RELEASED AND JOURNALIZED: October 30, 2014

                                                   -i-
ATTORNEY FOR APPELLANT

Joseph V. Pagano
P.O. Box 16869
Rocky River, Ohio 44116

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Katherine Mullin
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, P.J.:

       {¶1} Defendant-appellant Ronald Ellis, Jr. appeals from the 25-year sentence that the trial

court imposed on him after he entered guilty pleas to several charges resulting from a brutal

home invasion.

       {¶2} Ellis presents four assignments of error. He claims that the trial court erred in

imposing separate prison terms for his convictions because they are allied offenses pursuant to

R.C. 2941.25(A). He claims that both the trial court and his defense counsel misconstrued R.C.

2929.14(B)(1)(g) by determining that the firearm specifications attached to some of the offenses

required consecutive terms. He claims that the trial court’s journal entry improperly imposed

costs upon him that were not mentioned at the sentencing hearing. Ellis also claims that the trial

court failed to consider the relevant statutes when it imposed a sentence that totaled 25 years.

       {¶3} The state concedes that Ellis’s third assignment of error has merit; therefore, that

assignment of error is sustained. The portion of the sentence that purports to impose costs upon

Ellis is reversed, and this matter is remanded for the limited and sole purpose of permitting the

trial court to consider whether the imposition of costs is appropriate. However, the record fails

to support Ellis’s other claims. Consequently, his sentence is affirmed in all other respects.

       {¶4} Ellis was indicted in this case on 15 counts relating to victims Richard and Margaret

Kovachik, husband and wife, as follows: (1) attempted murder of Margaret; (2)-(4) aggravated

burglary of the Kovachiks’ home; (5)-(6) aggravated robbery of Margaret; (7), kidnapping of

Richard; (8) and (9), kidnapping of Margaret; (10) felonious assault of Richard; (11) and (12)

felonious assault of Margaret; (13) theft from Margaret; (14) grand theft motor vehicle from
Margaret; and (15) misuse of Margaret’s credit cards. Each count carried both a one-year and a

three-year firearm specification. Counts 13 and 15 each also carried a furthermore clause that

identified the victim as an elderly person.

       {¶5} Ellis eventually obtained a plea offer from the state. As outlined by the prosecutor,

Ellis would plead guilty to Counts 2, 5, 7, 8, 10, and 12 through 15 and would cooperate in the

prosecution of his codefendants in exchange for the state’s dismissal of the remaining counts.

The prosecutor noted that, even under the plea agreement, Ellis was “looking at a potential term

of 73 years with regard to everything including the firearm specifications.”

       {¶6} The trial court conducted a thorough colloquy with Ellis before accepting his guilty

pleas, finding him guilty of each of the specified counts, and dismissing the other counts of the

indictment. The court then referred Ellis for a presentence report.

       {¶7} Prior to the sentencing hearing, defense counsel obtained a psychological and

neuropsychological assessment of Ellis. Both the prosecutor and defense counsel also filed

sentencing memoranda; attached as exhibits to these documents were copies of letters from

relatives and friends of Ellis and of the Kovachiks. When the trial court called the case for

sentencing, the court indicated it had reviewed all of the material.

       {¶8} The court first listened to the arguments of counsel with respect to the issue of the

application of R.C. 2941.25 to Ellis’s convictions. This required the prosecutor to provide

additional facts concerning the incident. Defense counsel raised no objection to the details that

the prosecutor provided.

       {¶9} Thereafter, defense counsel spoke on his client’s behalf, the prosecutor disputed

some of defense counsel’s assertions, and the trial court heard from Richard and his son. When

Ellis addressed the court, he apologized for his actions but blamed his behavior on drugs.
        {¶10} The trial court mentioned the purposes and principles of sentencing, discussed the

facts of the case, considered the seriousness and the mitigating factors, and determined that

consecutive sentences were necessary, were not disproportionate, and that “the harm caused by

two or more of the multiple offenses * * * was so great or unusual that no single prison term * *

* adequately reflect[ed] the seriousness” of Ellis’s conduct. The court imposed a sentence on

Ellis that totaled 25 years.

        {¶11} Specifically, the court imposed two three-year terms for the firearm specifications

attached to the convictions for aggravated burglary and kidnapping Margaret, prior to and

consecutive with eleven years for the aggravated burglary, consecutive to eight years for

kidnapping Margaret.       Each of the sentences on the remaining counts were to be served

concurrently with the foregoing. In its journal entry of sentence, the court also imposed “the

costs of this prosecution” upon Ellis.

        {¶12} Ellis filed a timely appeal and challenges his sentences with the following four

assignments of error.

                I. The trial court erred by failing to merge all allied offenses of similar

        import and by imposing separate sentences for allied offenses which violated

        Appellant’s state and federal rights to due process and protections against double

        jeopardy.

                II.   Appellant’s Fifth, Sixth, and Fourteenth Amendment rights were

        violated because the law regarding the imposition of multiple firearm

        specifications was misconstrued.

                III. The court erred by ordering Appellant to pay costs.
              IV. The trial court erred by imposing a sentence without engaging in any

       proportionality or consistency analysis, without considering the overriding

       purposes of felony sentencing, and by making consecutive sentence findings that

       are contrary to law and not supported by the record.

       {¶13} In his first assignment of error, Ellis broadly argues that “all of the counts” to

which he pleaded guilty “were committed by the same conduct, with a single animus and,

therefore, the crimes involving each victim should have all merged for sentencing.” Ellis’s

argument lacks merit.

       {¶14} In State v. Johnson, 8th Dist. Cuyahoga No. 99822, 2014-Ohio-494, ¶ 18-20, this

court made the following pertinent observations:

              Our review of an allied offenses question is de novo. State v. Webb, 8th

       Dist. Cuyahoga No. 98628, 2013-Ohio-699, ¶ 4, citing State v. Williams, 134

       Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶ 28.

              R.C. 2941.25 is the codification of the judicial doctrine of merger and
       provides guidance as follows:

              (A) Where the same conduct by defendant can be construed to

              constitute two or more allied offenses of similar import, the

              indictment or information may contain counts for all such offenses,

              but the defendant may be convicted of only one.

              (B) Where the defendant’s conduct constitutes two or more
              offenses of dissimilar import, or where his conduct results in two
              or more offenses of the same or similar kind committed separately
              or with a separate animus as to each, the indictment or information
              may contain counts for all such offenses, and the defendant may be
              convicted of all of them.
             R.C.    2941.25;   State   v.   Patterson,   8th   Dist.   Cuyahoga    No.   98127,

             2012-Ohio-5511, ¶ 33.

                     In State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d

             1061, the Ohio Supreme Court established the proper analysis for determining

             whether offenses qualify as allied offenses subject to merger pursuant to R.C.

             2941.25. In doing so, it expressly overruled State v. Rance, 85 Ohio St.3d 632,

             1999-Ohio-291, 710 N.E.2d 699, and held that rather than compare the elements

             of the crimes in the abstract, courts must consider the conduct of the accused:

             In determining whether offenses are allied offenses of similar import under R.C.

      2941.25(A), the question is whether it is possible to commit one offense and commit the other

      with the same conduct * * *. If the offenses correspond to such a degree that the conduct of the

      defendant constituting commission of one offense constitutes commission of the other, then the

      offenses are of similar import.

      If the multiple offenses can be committed by the same conduct, then the court must determine

      whether the offenses were committed by the same conduct, i.e., “a single act, committed with a

      single state of mind.”

      If the answer to both questions is yes, then the offenses are allied offenses of similar import and

      will be merged.

      Conversely, if the court determines that the commission of one offense will never result in the
      commission of the other, or if the offenses are committed separately, or if the defendant has
      separate animus for each offense, then, according to R.C. 2941.25(B), the offenses will not
      merge.

(Citations omitted and emphasis sic.) Id. at ¶ 48-51; State v. Burt, 8th Dist. Cuyahoga No. 99097,
2013-Ohio-3525, ¶ 30.
        {¶15} In this case, all of the offenses were committed separately. According to the

prosecutor, Ellis and a codefendant committed aggravated burglary when, armed with a gun, they

broke into the Kovachiks’ home, appropriated some duct tape to use against their victims, and

then surprised the couple while they were watching television. Using the butt of the handgun,

the assailants committed felonious assault when they beat each victim, striking them repeatedly

in the head. State v. Gillepsie, 8th Dist. Cuyahoga No. 99553, 2013-Ohio-4917, ¶ 11. Ellis and

his codefendant committed aggravated robbery as they pointed the gun at the victims, searched

through Margaret’s purses, and took her wallet. Johnson, ¶ 21.

        {¶16} Proceeding to the kidnapping offenses, Ellis and his codefendant then tied Richard

with duct tape to a chair. When Richard was thoroughly incapacitated, they took the keys to the

Kovachiks’ car. Ellis and his co-defendant then forced Margaret outside and shoved her into the

trunk of her car, whereupon she also was secured with duct tape, then Ellis and his co-defendant

closed the trunk and drove away. State v. Huber, 8th Dist. Cuyahoga No. 92923, 2011-Ohio-62,

¶ 35.

        {¶17} Richard eventually escaped his restraints and sought help from one of his

neighbors. During this time, the two assailants kept Margaret prisoner for an hour as they

attempted to use her debit card in various locations. When they were unsuccessful, they struck

her again with the gun and threatened to kill her. Gillepsie, ¶ 11. After they purchased an item

with one of Margaret’s credit cards, they abandoned her car in a location where it was difficult to

see the vehicle, leaving Margaret inside, tied and bleeding. Johnson at ¶ 22.

        {¶18} By that time, however, the police were searching for the Kovachiks’ car. Once the

police obtained information about the location where the assailants used Margaret’s credit card,

they searched the area, located the car, and rescued Margaret.
              {¶19} Based upon these facts, the trial court correctly concluded that each offense was

      committed separately and with a separate animus.1          Accordingly, Ellis’s first assignment of

      error is overruled.

              {¶20} Ellis argues in his second assignment of error that the trial court wrongly

      interpreted R.C. 2929.14(B)(1)(g). He further argues that his trial counsel rendered ineffective

      assistance in agreeing with the trial court’s interpretation of that statutory provision. Neither of

      these arguments has merit.

              {¶21} Ordinarily, a trial court cannot impose sentence on multiple firearm specifications

      for “felonies committed as part of the same act or transaction.” R.C. 2929.14(B)(1)(b). The

      proscription applies, however, only to the extent that R.C. 2929.14(B)(1)(g) does not. That

      section of the statute states in pertinent part:

              If an offender is convicted of or pleads guilty to two or more felonies, if one or more of

      those felonies are * * * aggravated robbery [or] felonious assault * * * , and if the offender is

      convicted of or pleads guilty to a specification of the type described under division (B)(1)(a) of

      this section in connection with two or more of the felonies, the sentencing court shall impose on

      the offender the prison term specified under division (B)(1)(a) of this section for each of the two

      most serious specifications of which the offender is convicted or to which the offender pleads

      guilty and, in its discretion, also may impose on the offender the prison term specified under that

      division for any or all of the remaining specifications.

(Emphasis added.)




              1Thiscourt considers that the trial court’s handling of the allied offense issue
      in this case was a model for other courts to follow. See ¶ 7-10.
       {¶22} Thus, when a defendant is sentenced to more than one felony that includes a count of aggravated

robbery and a count of felonious assault, the sentencing court “shall impose” the two most serious gun

specifications. Gillespie, 8th Dist. Cuyahoga No. 99553, 2013-Ohio-4917, ¶ 16. Whether or not Ellis’s

crimes were committed as part of a single transaction is immaterial; Ellis pleaded guilty to firearm specifications

under R.C. 2941.141(A) and R.C. 2941.145(A) in connection with each of the felony counts the state did not

dismiss, and both of these firearm specification provisions are listed under R.C. 2929.14(B)(1)(a). Id. at ¶ 17.

       {¶23} Because R.C. 2929.14(B)(1)(g) specifically mandates the sentence the trial court imposed in this

case for the firearm specifications attached to the charges of felonious assault and kidnapping, the trial court

correctly interpreted the section. Id., citing State v. Murphy, 8th Dist. Cuyahoga No. 98124, 2013-Ohio-2196;

State v. Sheffey, 8th Dist. Cuyahoga No. 98944, 2013-Ohio-2463.

               {¶24} In light of the foregoing, defense counsel had no reason to disagree with the trial

       court’s interpretation of R.C. 2929.14(B)(1)(g). Counsel cannot be deemed ineffective merely

       for failing to raise a meritless objection. State v. Primus, 8th Dist. Cuyahoga No. 96191,

       2011-Ohio-5497, ¶ 18.

               {¶25} Ellis’s second assignment of error, accordingly, also is overruled.

               {¶26} In his third assignment of error, Ellis argues that the trial court’s journal entry of

       sentence is flawed, because it purported to impose court costs upon him in spite of the fact that

       the court did not so state during the sentencing hearing. The state concedes that Ellis is correct.

       State v. Battle, 8th Dist. Cuyahoga No. 98294, 2013-Ohio-816, ¶ 16.

               {¶27} Consequently, his third assignment of error is sustained.         This case must be

       remanded, but only to provide Ellis the opportunity to seek a waiver of court costs. State v.

       Joseph, 125 Ohio St.3d 76, 2010-Ohio-954, 926 N.E.2d 278, ¶ 23.
       {¶28} In his fourth assignment of error, Ellis invokes R.C. 2953.08(G)(2) and requests

this court to reverse his sentence as “contrary to law,” asserting that the trial court failed to give

proper consideration to R.C. 2929.11 and 2929.12 in imposing a prison term that totaled 25

years. The record belies his assertion.2

       {¶29} The trial court specifically stated that its decision was guided by R.C. 2929.11.

Moreover, the court set forth the R.C. 2929.12 factors that it found to apply in this case. As to

the seriousness of the offenses, the court stated in pertinent part:

               What I find most disturbing is the violation of the sanctity of the victims’
       home at nighttime, with weapons; assaulting physically elderly, helpless victims;
       robbing them of their possessions; duct taping their bodies; * * * removing the
       spouse from the home; * * * placing an elderly victim in an enclosed, confined,
       dark trunk;
       * * * allowing the police, fortunately, to discover her whereabouts.

       {¶30} It must be noted in reviewing the trial court’s comments that the record reflects that

both victims sustained serious injuries, both physical and psychological.          Indeed, Margaret

required admission into a hospital’s intensive care unit for facial fractures and a subarachnoid

hemorrhage, and her short term memory suffered impairment as a result of the incident.

       {¶31} Although the trial court mentioned the few mitigating factors in Ellis’s favor, the

court could not conclude that his expressed remorse was genuine. The trial court additionally

made each of the necessary findings to impose consecutive prison terms as required by R.C.

2929.14(C)(4). State v. Evans, 8th Dist. Cuyahoga No. 100151, 2014-Ohio-3584, ¶ 29-30.

       {¶32} For these reasons, the sentence imposed on Ellis is not “clearly and convincingly

contrary to law.” In re A.H., 8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525. Ellis’s fourth



       2Indeed,
              a review of the record demonstrates that the trial court conducted a
model sentencing hearing. See fn. 1.
assignment of error is overruled. Ellis’s sentence is affirmed in part, reversed in part, and

remanded to the lower court for resentencing consistent with this opinion.

       It is ordered that appellant and appellee share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s convictions having been affirmed,

any bail pending appeal is terminated.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



__________________________________________
KENNETH A. ROCCO, PRESIDING JUDGE

MELODY J. STEWART, J., CONCURS;
EILEEN A. GALLAGHER, J.,
CONCURS IN JUDGMENT ONLY